                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 PIERRE WATSON,                                   )
                                                  )
           Plaintiff,                             )
                                                  )
      v.                                          )          4:18-cv-00764-NAB
                                                  )
 ZACHARY DRISKILL, et al.,                        )
                                                  )
           Defendants,                            )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on plaintiff Pierre Watson’s motion to reconsider the

Court’s order of January 22, 2020. (Docket No. 40). In that order, the Court denied plaintiff’s

motion to obtain electronically stored information, as the Court had not yet issued a case

management order or authorized discovery. Plaintiff’s motion to reconsider repeats his earlier

request to access surveillance video. Plaintiff states his concern that the surveillance footage will

be destroyed, and alleges that since defendants violated his constitutional rights, there is nothing

to stop them from “committing a criminal act in order to keep from being held accountable.”

       Having reviewed the motion, the Court finds that it should be denied. As stated before, the

Court has not yet issued a case management order or authorized discovery in this case. Moreover,

plaintiff has not presented any factual allegations, beyond his bare assertions, that defendants will

improperly dispose of potential evidence. Finally, defendants are under an obligation to preserve

potentially relevant evidence under their control. Any failure to preserve such evidence might lead

to sanctions for spoliation of evidence. See Greyhound Lines, Inc. v. Wade, 485 F.3d 1032, 1035

(8th Cir. 2007).

       Accordingly,
       IT IS HEREBY ORDERED that plaintiff’s motion to reconsider (Docket No. 41) is

DENIED.



                                          NANNETTE A. BAKER
                                          UNITED STATES MAGISTRATE JUDGE

Dated this 28th day of January, 2020.




                                         2
